Title: From Alexander Hamilton to William C. Bentley, 26 February 1800
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir,
            New York February 26. 1800
          
          Yours of December the 26th. has been received and on the 13. of last month I wrote to the Secretary of War urging the acceptance of your account, to which not having as yet received an answer, I have this day again written to him on the same subject
          with true consideration &c
           Colonel Bentley
        